UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF` ARKANSAS

JONESBOR() DIVISION
MICHAEL PATRICK SATHER PLAINTIFF
#A75l674
V. No. 3:]8CV00139-JM-JTR
INMATE SERVICES CORP., and
DOES ]-2, Transport Oft`icers DEFENDANTS
ORDER

Plaintiff Michael Patrick Sather (“Sather”) is a convicted prisoner in the
Wyoming Medium Correctional Institution in Torrington, Wyoming. He has filed a
pro se § 1983 Complaint and Amended Complaint alleging that Defendants violated
his constitutional rights while transporting him from Searcy, Arkansas to Iowa.
Docs. 2 & 8. Before Sather may proceed with this case, the Court must screen his
allegations.'

lI. Screening
Sather alleges that, while employees of Defendant Inmate Services Corp.

(“Inmate Services"`) were transporting him from a court appearance in Laramie

 

'The Prison Litigation Rel`orm Act requires federal courts to screen prisoner complaints
seeking relief against a governmental entity. officei" or employee 28 U.S.C. § l9l5A(a). The
Courl must dismiss a complaint or a portion thereof if the prisoner has raised claims that: (a) are
legally frivolous or malicious; (b) fail to state a claim upon which relief may be granted; or (c)
seek monetary relief from a defendant who is immune from such relief Id. § 191 SA(b). When
making this determination a court must accept the truth ofthe Factual allegations contained in the
complaint, and it may consider the documents attached to the complaint Ashcrr)_)‘i v. ]qbal, 556
U.S.662.673(2009);}\’€)/)10[¢13\). D()rmi're, 636 F.3d 976. 979(81]1 Cir. 201 l).

 

County, Wyoming, to Mt. Pleasant Correctional Facility in Iowa in October 2016,
they stopped for three days at the jail in Searcy, Arkansas. When leaving Searcy,
two unknown transport officers (Defendants John Doe and Jane Doe) took over.2
Sather alleges that the Doe Defendants shackled his ankles "`too tight” on the left
side and refused to loosen the shackles when Sather repeatedly complained of pain
and numbness. According to Sather, when he arrived in Iowa, his left ankle was
swollen and he had no feeling in his left foot. A physician diagnosed him as having
a blood clot in his left leg, due to the shackles being “too tight for so long.” As a
result of the blood clot, he is required “to be on blood thinner forever.” He also
alleges that his thirty-day supply of medications "‘mysteriously disappeared” during
transport, as did his $1600 watch. He alleges that Defendants violated his
constitutional rights to be free from deliberate indifference, cruel and unusual
punishment, and the willful and wanton infliction of pain. He alleges that lnmate
Services should be liable for hiring and failing to properly train the two Doe
Del`endants.

The Court concludes, for screening purposes only, that Sather has pled a

viable § 1983 claim against each of the Defendants.

 

2He asserts that neither officer had identification badges, but describes them as a black
male in his late 305. and a black female in her late ZOs or early 305. Doc. 8 ar 7.

2

Service will be ordered on Inmate Services. However, the Court cannot order
service on the Doe Defendants until Sather provides their names and service
addresses See Lee v. Ar'monfrr)ut, 991 F.2d 487, 489 (8th Cir. 1993) (explaining that
it is the prisoner’s responsibility to provide a proper service address for each
defendant). After Inmate Services files an Answer or other responsive pleading, the
Court will enter a Scheduling Order that sets a deadline for Sather to file a Motion

for Service containing the identity and service address ofthe Doe Defendants;"

III. Sather’s Motions

Because Sather has already been granted permission to proceed in forma
pauperis (Doc. 5), his second Motion for Leave to Proceed In Forma Pauperis (Doc.
9) is DENIED as moot.

His Motions for Copies and Status Update (Docs. 12 & 13) are GRANTED.
The Clerk is directed to provide Sather with a copy of the docket sheet.

Finally, Sather has filed a Motion to Appoint Counsel (Doc. ]]). A pro se
litigant does not have a statutory or constitutional right to have counsel appointed in
a civil case. Patferson v. Ke]ley, 902 F.3d 845, 850 (8th Cir.2018);P/1i[!1`ps v. Jcrsper

Cozmty Jai[, 437 F.3d 791, 794 (8th Cir. 2006). However, the Court may, in its

 

3As previously explained to Sather (see Dr)cs. 5 & 61q once Inmate Services files a
responsive pleading Sather can attempt to obtain this information by sending a discovery request
directly to its attorney. See Fed. R. Civ. P. 26(b). 33 & 34.

3

discretion, appoint counsel if the pro se prisoner has stated a non-frivolous claim
and “the nature ofthe litigation is such that plaintiffas well as the court will benefit

from the assistance of counsel." Pnlterson, 902 F.3d at 850 (quoting Johnson v.
Wi/Iiams, 788 F.2d 1319, 1322 (8th Cir. 1986)). In making this determination, the
Court must weigh and consider the following factors: (1) the factual and legal
complexity of the case_; (2) the plaintiff’s ability to investigate the facts; (3) the
existence ofconflicting testimony; and (4) the plaintiff`s ability to present his claims.
Id_; Phr'/lr`ps, 437 F.3d at 794.

Sather’s claims are not legally or factually complex Furthermore, it appears
from the record that he is capable of presenting his claims without the benefit of
appointed counsel at this time. After filing his initial Complaint, Sather complied
with the Court’s Order to file an Amended Complaint which clarifies his claims and
corrects some noted deficiencies Docs. 2, 6 & 8_ He has kept the Court apprised of
address changes and other matters Docs. 7, ]O, 12 & ]3_ Service is being ordered
on Defendant Inmate Services Corp. As explained, once this Defendant has filed an
Answer or other responsive pleading, Sather can utilize the discovery processes
(such as interrogatories and requests for production) to ascertain the identities of the
Doe Defendants and obtain other information relevant to his claims. Thus, after

carefully weighing the pertinent factors, the Court concludes that, at this stage in the

proceeding, they do not support the appointment of counsel Accordingly, Sather’s

Motion for Appointment of Counsel (Doc. l I) is DENIED.

III. Conclusion

IT IS THEREFORE ORDERED THAT:

1. The Clerk is directed to prepare a summons for Inmate Servic.es Corp.
The United States Marshal is directed to serve the Complaint and Amended
Complaint (Docs. 2 & 8), and this Order, on Inmate Services Corp. without
prepayment of fees and costs or security therefor

2. Sather’s second Motion for Leave to Proceed fn Forma Pauperi's (Doc.
9) is DENIED as moot.

3. Sather’s Motions for Copies and Status Update (Docs. ]2 & ]3) are
GRANTED. The Clerk is directed to send him a copy ofthe docket sheet.

4. Sather’s Motion to Appoint Counsel (Doc_ ]]) is DF,NIED.

DATED this 4"‘ day ofl\/Iarch, 2019.

twa

UNITED STATES MAGISTRA'I`E JUDGE

 

